DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, filed on December 27, 2021, under AFCP 2.0 is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on December 27, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 6 - 8, with respect to claim rejections under 35 USC §§ 112, 102, & 103 have been fully considered and are persuasive. Therefore, the claim rejections have been rendered moot.

Allowable Subject Matter
Claims 1 - 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a photoelectronic device as structurally recited in claim 1, comprising a transition metal dichalcogenide thin film comprising first 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8, directed to Species II non-elected without traverse.  Accordingly, claim 8 is required to be cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818